Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/150912 application filed 1/15/2021.  
Claims 1-20 are pending and have been fully considered.
Drawings
The Drawings filed on 8/25/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claims 7, 14 and 16 recites the broad recitation, and the claim also recites the narrower statement of the limitation. 
Examiner has taken the position that at least one is present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 103(a) as being obvious over GREENE  (US 4725337) in view of COMOLLI (US 4249909) and as evidence by OSMAN ET AL., 'Drying of Low-Rank Coal (LRC)--A Review of Recent Patents and Innovations', Drying Technology: An International Journal, volume 29, issue 15, 3 October 2011 (03.10.2011), pg 1763-1783; in their entirety.  Hereby referred to as GREENE, COMOLLI and OSMAN.
Regarding claims 1-20:
GREENE  teaches a method of processing coal (col 4 In 32-33, a process for the substantial drying of low rank coal is provided),  the method comprising: placing coal having a heat content between about 3,000 BTU/lb and about 9,000 BTU/lb and a moisture content between about 20 wt% and about 60 wt% (col 12 In 65; coal type is lignite; col 13 In 8, the % Moisture content is 34.3; col 13 In 29-31, heating values in the dried coal have been increased from as low as 5,500 BTU per pound.  It is note, Applicant’s instant para (0003) teaches that lignite in general has a heat content between about 3,000 BTU/lb and about 9,000 BTU/lb and a moisture content in a range between about 20 wt% and about 60 wt%. 
GREENE  teaches processing coal in a vessel (figures 1-6 element 2; col 7 In 43-45, crushed, ground, low rank coal is fed ... into a drying means 2); heating the coal and reducing a pressure in the vessel to below atmospheric pressure (col 7 In 26-28, a continuous, low-pressure single-stage coal drying system. Prior to start-up the dryer system is purged of air; col 7 In 45-68, the drying process is initiated by subjecting the coal to a superheated gaseous drying medium; the gaseous drying medium initiating this process is 850 deg F (454 deg C) and approximately 0.541 psi, thereby increase the temperature of the coal particles to at least 300 deg F (148 deg C)).  Thereby reducing the coal, such that an average primary particle size of the coal is less than 1 millimeter (col 7 In 8-9, moisture has been removed from the coal, and the dried coal has shrunk in size.  

GREENE does not teach shaping the reduced coal. It would have been obvious to one of ordinary skill in the art to append a shaping step to the process of GREENE , because GREENE  is directed to the drying of low-rank coal fines, and it is routine practice in the art to shape low-rank coal fines into briquettes after drying; which is evident by OSMAN pg 1777 right column para 3-4 in a typical briquetting process (refer to Fig.11 ), lignite is crushed, dried, then densified using an extrusion press (or some other briquetting device) (see also pg 1778 figure 11).  Pg 1779 left column para 3 - right column para 2 teaches briquetting of coal and coal biomass mixtures offers many advantages such as high economic value, high thermal efficiency, less CO2, SO2 and fly ash, reduces transportation costs, and without the concern of spontaneous combustion.   
GREENE does not teach the heating of the coal is by conduction, however it is within the scope of GREENE as taught by COMOLLI.
COMOLLI teaches a method of processing coal (col 2 In 5-7, this invention discloses a method for drying wet carbonaceous material, such as particulate coals and lignite; col 3 In 21-22, a dried and passivated or stabilized coal or lignite product is thus provided).  The method comprising: placing coal having a heat content between about 3,000 BTU/lb and about 9,000 BTU/lb and a moisture content between about 20 wt% and about 60 wt% in a vessel (col 3 In 59-63, lignite is conveyed into the staged conveyor type dryer 14. Heating the coal by conduction (col 4 In 21-26, this coal drying process can be performed by moving the wet particulate coal through the staged heating and drying steps by means of a screw conveyor, as generally shown in FIG. 2. The coal heating can be at least partially accomplished (sic) indirectly by heat exchange with heated walls or 
COMOLLI further teaches heating the coal comprises contacting the coal with a heated surface (col 4 In 24-29, the coal heating can be at least partially accomplished (sic) indirectly by heat exchange with heated walls or jackets; col 4 In 39-41, coal is moved by screw conveyor 38 and is heated by contact with jacket 37).
COMOLLI further teaches the heated surface comprises a rotating blade (col 4 In 29-40, screw conveyor 34 and screw conveyor 38).
It would have been obvious to one of ordinary skill in the art to modify the invention of GREENE  by incorporating the feature of heating the coal conduction, as taught in COMOLLI, because GREENE  and COMOLLI are similarly directed to methods of drying coal fines for use as fuel; and COMOLLI teaches that, by drying the coal fines through a staged screw-conveyor dryer wherein the coal is heated by conduction with a hot surface, one improves the resulting fuel product's resistance to re-wetting (col 1 In 44-47, it would be advantageous to dry wet coals in such a way that the coal particle pores are made self-sealing after moisture removal, so as to prevent the reabsorption of moisture; col 2 In 17-25, such controlled rate drying results in occluding the pores and substantially preventing absorption of moisture during subsequent coal shipment and/or storage).
Modified GREENE in view of COMOLLI do not specify the rotation rate of the rotating blade is between 2 to 25 revolutions per minute. It would have been obvious to one of ordinary skill in the art, when implementing the invention of modified GREENE and COMOLLI, to select an appropriate rotation speed for the rotating blade of COMOLLI, as a matter of routine optimization.
Modified GREENE in view of COMOLLI further teaches heating the coal comprises heating the coal to a temperature between 100 deg C and 250 deg C (GREENE, col 7 In 65 - col 8 
Regarding wherein a heated fluid is not provided to the vessel, modified GREENE in view of COMOLLI clearly discloses the processes and apparatus.  It is noted that a mere recitation of said limitation, no distinction is seen to exist because reversing the order of steps in a process does not impart patentability when no unexpected result is obtained. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats.  (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486   Furthermore, "[l]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Again, OSMAN is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771